Case 19-42681-btf7 Doc 11 Filed 10/24/19 Entered 10/24/19 23:41:14 Desc
Imaged Certificate of Notice Page 1 of 4

 

 

 

 

Information to identify the case:

Debtor 4: Krystian Louise Swinton Social Security number or ITIN:  Xxx-xx-4251
FirstName Middle Name Last Name EIN: __-_______

Debtor 2; First Nome Middle Name  LestNeme Social Security number orITIN: ~

(Spouse, If filing) EIN; oom

United States Bankruptcy Court: Wester District of Missouri Date case filed for chapter: 7 10/21/19

Case number: 1 9-42681 ~—btf7

 

 

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case ~- No Proof of Claim Deadline 12/15

 

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
een entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees, Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice, (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed In the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www,pacer.qoy).

 

The staff of the bankruptcy clerk's office cannot give legal advice.

 

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

 

 

 

 

 

 

 

 

1. Debtor's full name Krystian Louise Swinton
2. All other names used in the
last 8 years
. Address 7718 Loma Vista Dr
3 tor Kansas City, MO 64138
. ¥ Tracy L. Robinson Contact phone 816-842-1317
4. Debtor's attorney 818 Grand Bivd., Suite 505 .
Name and address Kansas City, MO 64106 Email: admin@tirlaw.com
Janice E. Stanton Contact phone 816-421-7770
5. Bankruptcy trustee 104 W, Sth Street ~ Sulte 303
Name and address Kansas City, MO 64105 Email: janice.stanton@sbcglobal.net
For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case == No Proof of Claim Deadline page 1
Exhibit A

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 1 of 57

 
Case 19-42681-btf7 Doc11 Filed 10/24/19 Entered 10/24/19 23:41:14 Desc
Imaged Certificate of Notice Page 2 of 4

Debtor Krystian Louise Swinton

Case number 19-42681-btf7

 

6. Bankruptcy clerk's office

Documents in this case may be filed at
this address. You may inspect all records
filad in this case at this office or online at
WWW. pacergov.

U.S. Bankruptcy Court Hours open:

Charles Evans Whittaker Courthouse 9:00 am ~ 4:30 pm

400 East 9th Street, Room 1510

Kansas City, MO 64106 Contact phone 816~512~1800

Date: 10/22/19

 

7. Meeting of creditors

Debtors must attend the meeting to be
questioned under oath. In a Joint case,
both spouses must attend. Creditors may
attend, but are not required to do so.

November 26, 2019 at 09:00 AM Location:

The meeting may be continued or adjourned toa 400 East 9th Street,, Trustee
later date. If so, the date will be on the court Hearing Room 2110B, Kansas
docket. City, MO 64106

 

8. Presumption of abuse

If the presumption of abuse arises, you
may have the right to file a motion to
dismiss the case under 11 U.S.C. §
707(b). Debtors may rebut the
presumption by showing special
circumstances.

The presumption of abuse does not arise.

 

9. Deadlines

The bankruptcy clerk's office must receive
these documents and any required filing
fee by the following deadlines.

File by the deadline to object to discharge or —Fili line: 1/27/2
to challenge whether certain debts are ng deadline: 1/27/20
dischargeable:

You must file a complaint:
* if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

* if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).

You must file a motion:
+ Ifyou assert that the discharge should be denied under § 727(a)(8) or (9).

 

Deadline to object to exemptions: Filing deadline: 30 days atter the

The law permits debtors to keep certain property as exempt. C/clusion of the meeting of creditors
If you believe that the law does not authorize an exemption

claimed, you may file an objection.

 

10. Proof of claim

Please do not file a proof of claim unless
you receive a notice to do so.

No property appears to be available to pay creditors. Therefore, please do not file a

proof of claim now, If it later appears that assets are available to pay creditors, the clerk

will vr you another notice telling you that you may file a proof of claim and stating the
eadline.

 

11, Creditors with a foreign address

If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
asking the court to extend the deadlines in this notice. Consult an attorney familiar with
United States bankruptcy law if you have any questions about your rights in this case.

 

 

12. Exempt property

The law allows debtors to keep certain property as exempt. Fully exempt property will
not be sald and distributed to creditors. Debtors must file a list of property claimed as
exempt. You may inspect that list at the bankruptcy clerk's office or online at

www, pacer.goy. If you believe that the law does not authorize an exemption that the
debtors claim, you may file an objection. The bankruptcy clerk’s office must receive the
objection by the deadline to object to exemptions in line 9.

 

Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case -- No Proof of Claim Deadline page 2

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 2 of 57

 

 
Case 19-42681-btf7 Doc1i1 Filed 10/24/19 Entered 10/24/19 23:41:14 Desc
Imaged Certificate of Notice Page 4 of 4 .

District/off: 0866-4 User: adkt Page 2 of 2 Date Revd: Oct 22, 2019
Form ID: 309A Total Noticed: 53

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

16566673 +E-mail/Text: electronicbkydocs@nelnet.net Oct 22 2019 21:14:59 Nelnet, Acct No xxxxxx5787,
121 S 13th Street, Suite 201, Lincoln NE 68508-1911
16566674 E-mail/Text: electronicbkydocs@nelnet.net Oct 22 2019 21:14:59 Nelnet, Acct No xxxxxx5787,
3015 South Parker Road, Suite 400, Aurora CO 80014-2904
16566678 EDI: RMSC.COM Oct 23 2019 01:13:00 SYNCB/Old Navy, PO Box 965004, Orlando FL 32896-5004
16566680 EDI; RMSC.COM Oct 23 2019 01:13:00 SYNCB/Old Navy, PO Box 965005, Orlando FL 32896-5005
16566679 EDI: RMSC.COM Oct 23 2019 01:13:00 SYNCB/Old Navy, PO Box 965036, Orlando FL 32896-5036
16566681 EDI: RMSC.COM Oct 23 2019 01:13:00 SYNCB/QCard, Acct No *xxxx xxxxX xxxx 7899,
PO Box 965017, Orlando FL 32896-5017
16566682 EDI: RMSC.COM Oct 23 2019 01:13:00 SYNCB/ QCard, Acct No xxxx xxxx xxxx 7898,
PO Box 965018, Orlando FL 32896-5018
16566685 EDI: RMSC.COM Oct 23 2019 01:13:00 SYNCB/Walmart, Acct No xxxx xXXX xXxXx 1053,
PO Box 965022, Orlando FL 32896~5022
16566683 EDI: RMSC.COM Oct 23 2019 01:13:00 SYNCB/Walmart, Acct No “xxx xxXxX xxxx 1053,
PO Box 965024, Orlando FL 32896-5024
16566684 EDI: RMSC.COM Oct 23 2019 01:13:00 SYNCB/Walmart, Acct No xxxx xxxx “xxx 1053,
PO Box 965036, Orlando FL 32896-5036
16566687 +EDI: RMSC.COM Oct 23 2019 01:13:00 Synchrony Bank/Old Navy, 4125 Windward Plaza Drive,
Alpharetta GA 30005-8738
16566686 EDI: RMSC.COM Oct 23 2019 01:13:00 Synchrony Bank/Old Navy, Attn: Bankruptcy Department,
PO Box 965060, Orlando FL 32896-5060
16566688 +EDI: RMSC.COM Oct 23 2019 01:13:00 Synchrony Bank/Q Card, Acct No xxxx xxxx xxxx 7898,
4125 Windward Plaza Drive, Alpharetta GA 30005-8738
16566689 EDI: RMSC.COM Oct 23 2019 01:13:00 Synchrony Bank/QCard, Acct No xxxx XxxXx xXxxx 7898,
Attn: Bankruptcy Department, PO Box 965060, Orlando FL 32896-5060
16566691 +EDI: RMSC.COM Oct 23 2019 01:13:00 Synchrony Bank/Walmart, Acct No “xxx XxXXX xXxXxXX 1053,
4125 Windward Plaza Drive, Alpharetta GA 30005-8738
16566690 EDI: RMSC.COM Oct 23 2019 01:13:00 Synchrony Bank/Walmart, Acct No xxxx xxXXx HxXXx 1053,
Attn: Bankruptcy Department, PO Box 965060, Orlando FL 32896-5060
TOTAL: 38
***** BYPASSED RECIPIENTS *****
NONE, TOTAL: 0

Addresses marked '+' were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ‘++!’ were redirected to the recipient's preferred mailing address

pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g) (4).

i Joseph Speetjens, declare under the Penalty of perjury that I have sent the attached document to the above listed entities in the manner
own, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R, Bank. P. 2002(a)(1), a notice containing the complete Social

Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.

Date: Oct 24, 2019 Signature: /s/Joseph Speetijens_

 

CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 22, 2019 at the address(es) listed below:
NONE, TOTAL: 0

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 3 of 57

 
Case 19-42681-btf7 Doc11 Filed 10/24/19 Entered 10/24/19 23:41:14 Desc

Imaged Certificate of Notice Page 3 of 4

United States Bankruptcy Court
Western District of Missouri

In re: Case No. 19-42681-
Krystian Louise Swinton Chapter 7 A208 h-btE
e or
CERTIFICATE OF NOTICE
District/off: 0866-4 User: adkt Page 1 of 2 Date Revd: Oct 22, 2019
Form ID: 309A Total Noticed: 53 ‘

e

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2019.

db +Krystian Louise Swinton, 7718 Loma Vista Dr, Kansas City, MO 64138-4005
16566648 +Abbott, Osborn, Van Vliet, PLC, Acct No xx6838, 974 - 73rd Street, Suite 20,
Des Moines IA 50265-1026 .
16566659 +CarMax Auto Finance, Acct No xxxx0414, 12800 Tuckahoe Creek Parkway,
Richmond VA 23238-1115
16566658 +Carmax Auto Finance, Acct No xxxx0414, 225 Chastain Meadows Court, Kennesaw GA 30144-5897
16566657 Carmax Auto Finance, Acct No xuxxx0414, PO Box 440609, Kennesaw GA 30160-9511
16566660 Client Services, Inc., Acct No xxxx8010, 3451 Harry S$ Truman Boulevard,
Saint Charles MO 63301-4047
16566664 Dept of Education - OGC, Acct No xxxxxx5787, Division of Post Secondary Education,
400 Maryland Avenue sW, Room 6E353, Washington DC 20202-2110
16566669 ++MCNEILEPAPPAS PC, 7500 W 110TH ST, SUITE 110, OVERLAND PARK KS 66210-2476

(address filed with court: McNeilePappas, PC, Acct No xxxx xxxx xxxx 4051,
14701 E 42nd Street, Suite 200, Independence MO 64055-0000)

16566672 +Midland Funding, LLC, Acct No xxxxxx4653, 320 East Big Beaver, Troy MI 48083-1271

16566677 +Recovery Management Service,’ Acct No xxxx3642, 4200 Cantera Drive, Suite 211,
Warrenville IL 60555-3040

16566692 +US Attorney Western District of Missouri, Acct No *#xxxxx5787,

Attn Bankruptcy Processing Clerk, Charles Evans Wiittaker Courthouse,
400 East 9th Street, Room 5510, Kansas City MO 64106-2637

16566693 US Department of Education, Acct No xxxxxx5787, Office of the Secretary,
Room 4181 Fed Office Bldg 6, 400 Maryland Ave sW, Washington DC 20202-0100

16566695 +US Department of Education, Acct No xxxxxx5787, 3130 Fairview Park Drive, Suite 800,
Falls Church VA 22042-4566

16566696 +US Department of Education, Acct No xkxxxx5787, 2505 8 Finley Road, Lombard IL 60148-4867

16566694 US Department of Education, Acct No xxxxxx5787, PO Box 5227, Greenville TX 75403-5227

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.

aty E-mail/Text: admin@tlrlaw.com Oct 22 2019 21:14:48 | - Tracy L. Robinson,
818 Grand Blvd., Suite 505, Kansas City, MO 64106

tr +EDI: QUESTANTON.COM Oct 23 2019 01:13:00 Janice E. Stanton, 104 W. 9th Street - Suite 303,
Kansas City, MO 64105-1718

smg E-mail/Text: ecfnotices@dor.mo.gov Oct 22 2019 21:14:52 Missouri Department of Revenue,
General Counsel’s Office, PO Box 475, Jefferson City, MO 65105-0475

16566656 EDI: CAPITALONE.COM Oct 23 2019 01:13:00 Capital One Bank USA NA,
Acct No xxXxxX XXXX XXXX 5592, 15000 Capital One Drive, Richmond VA 23238-0000

16566654 EDI: CAPITALONE.COM Oct 23 2019 01:13:00 Capital One Bank USA NA, Acct No xxxxxx4653,
PO Box 85015, Richmond VA 23285-5075

16566651 +EDI: CAPITALONE.COM Oct 23 2019 01:13:00 Capital One, Acct No xxxxxx4653, PO Box 30281,
Salt Lake City UT 84130-0281

16566652 +EDI: CAPITALONE.COM Oct 23 2019 01:13:00 Capital One, Acct No xxxx XXXX xxxx 5592,
PO Box 30281, Salt Lake City UT 84130-0281

16566650 EDI: CAPITALONE.COM Oct 23 2019 01:13:00 Capital One, Acct No xxxx XxXXK xxXx 0425,
Inquiries/Bankruptcy Department, PO Box 30285, Salt Lake City UT 84130-0285

16566649 EDI: CAPITALONE.COM Oct 23 2019 01:13:00 Capital One, Acct No XXxxX XxXXxX Xxxx 5592,
Inquiries/Bankruptcy Department, PO Box 30285, Salt Lake City UT 84130-0285

16566655 +EDI: CAPITALONE.COM Oct 23 2019 01:13:00 Capital One Bank USA NA,
Acct No xxxx XXXX XxxxX 5592, 10700 Capital One Way, Richmond VA 23060-9243

16566653 +EDI: CAPITALONE.COM Oct 23 2019 01:13:00 Capital One Bank USA NA, Acct No xxxxxx4653,
10700 Capital One Way, Richmond VA 23060-9243

16566661 EDI: WEFNNB.COM Oct 23 2019 01:13:00 Comenity Bank/Victoira’s Secret,
Acct No ****-#*#k 4 *keH- 7987, PO Box 182789, Columbus OH 43218-2789

16566662 EDI: WFNNB.COM Oct 23 2019 01:13:00 Comenity Bank/Victoria’s Secret,

Acct No ****-*4#*% ee —-7987, Bankruptcy Department, Po Box 182125,
Columbus OH 43218-2125

16566663 EDI: WFNNB.COM Oct 23 2019 01:13:00 Comenity Bank/Victoria’s Secret,
Rect No ****-*#ee-%e 44-7987, Customer Service, PO Box 182273, Columbus OH 43218-2273
16566666 EDI: DISCOVER.COM Oct 23 2019 01:13:00 Discover Card, Acct No “xxx XHKM xxxxX 4051,
PO Box 15316, Wilmington DE 19850-5316
16566665 EDI: DISCOVER.COM Oct 23 2019 01:13:00 Discover Card, Acct No xxxx xxKxX xxxx 4051,
PO Box 30395, Salt Lake City UT 84130-0395
16566667 +EDI: FSAE.COM Oct 23 2019 01:13:00 First Source Advantage, LLC, Acct No xxxx7216,
205 Bryant Woods South, Buffalo NY 14228-3609
16566668 E-mail/Text: ben.meyer@gcu.edu Oct 22 2019 21:14:51 Grand Canyon University,
Acct No xkxx3642, 3300 W Camelback Road, Phoenix Az 85017-0000
16566670 +EDI: MID8.COM Oct 23 2019 01:13:00 Midland Credit Management, Inc, Acct No xxxxxx4653,
2365 Northside Drive, Suite 300, San Diego CA 92108-2709
16566671 +EDI: MID8.COM Oct 23 2019 01:13:00 Midland Funding, LLC, Acct No xxxxxx4653,
2365 Northside Drive, Suite 300, San Diego CA 92108-2709
16566675 +E-mail/Text: electronicbkydocs@nelnet.net Oct 22 2019 21:14:59 Nelnet, Acct No xxxxxx5787,
PO Box 82505, Lincoln NE 68501-2505
16566676 E-mail/Text: electronicbkydocs@nelnet.net Oct 22 2019 21:14:59 Nelnet, Acct No xxxxxx5787,

PO Box 82561, Lincoln NE 68501-2561

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 4 of 57

 
Case 19-42681-btf7 Doci Filed 10/21/19 Entered 10/21/19 15:36:37 Desc Main
Document Page 22 of 59

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Krystian Louise Swinton Case number (if known)

Midland Funding, LLC Last 4 digits of accountnumber 4653 $1,910.87
Nonpriority Creditor's Name a —_--_———
2365 Northside Drive When was the debt incurred?
Suite 300
San Diego, CA 92108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
Wl debtor 1 only (1 Contingent
C1 Debtor 2 only D1 unliquidated
1 Debtor 1 and Debtor 2 only D1 pisputed
(1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this ciaim is for a community C1 Student loans
debt C obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Hino CZ Debts to pension or profit-sharing plans, and other similar debts
0 Yes MM other, Specify 1916-CV15673

[46 | Nelnet Last 4 digits ofaccountnumber 5787 $62,855.88
Nonpriority Creditor's Name
121 S 13th Street When was the debt incurred?
Suite 201
Lincoln, NE 68508
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i debtor 1 only EZ contingent
CO Debtor 2 only CZ unliquidated
C1 Debtor 1 and Debtor 2 only C1 disputed
Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community Mi student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no C1 Debts to pension or profit-sharing plans, and other similar debts
0 yes C1 other. Specify

[47 Synchrony Bank/Old Navy Last 4 digits of account number Unknown
Nonpriority Creditor's Name
Attn: Bankruptcy Department = - When was the debt incurred?

PO Box 965060
Orlando, FL 32896-5060

 

 

 

Number Street City State Zip Code As of the date you file, the claim is: Chack all that apply

Who Incurred the debt? Check one.

MI pebtor 1 only (1 Contingent

C1 Debtor 2 only (1 unliquidated

C1 debtor 1 and Debtor 2 only D1 pisputed

C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

0 Check if this claim is fora community CO Student loans

debt C1 Obligations arising out of a separation agreement or divorce that you did not

is the claim subject to offset? report as priority claims

Hino 1 Debts to pension or profit-sharing plans, and other similar debts

CO yes MM other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 8
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 5 of S¥D*4t B

 
Case 19-42681-btf7 Doci Filed 10/21/19 Entered 10/21/19 15:36:37

Debtor 1 Krystian Louise Swinton

lee] Synchrony Bank/QCard

Nonpriority Creditor's Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060

Desc Main
Document Page 23 of 59

Case number (if known)

 

Last 4 digits of accountnumber 7898 $961.52

When was the debt incurred?

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

a Debtor 7 only

C} Debtor 2 only

[] Debtor 4 and Debtor 2 only

[7 Atleast one of the debtors and another

D1 Check if this clalm is fora community
debt

Is the clalm subject to offset?

As of the date you file, the claim is: Check all that apply

C1 Contingent

CD unliquidated

CO disputed

Type of NONPRIORITY unsecured claim:
C student loans

DO obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

Hino 1 Debts to pension or profit-sharing plans, and other similar debts
O ves Wl other. Specify
Synchrony Bank/Walmart Last 4 digits of account number 1053 $571.63
‘ Nonpriority Creditor’s Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060

Orlando, FL. 32896-5060

 

Number Street City State Zip Code
Who Incurred the debt? Check one.

BF debtor 1 only

CZ Debtor 2 only

CD Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

DO Check if this claim is fora community
debt

- Is the claim subject to offset?

Hino
C1 ves

As of the date you file, the claim Is: Check all that apply

oO Contingent

DO unliquidated

D1 Disputed

Type of NONPRIORITY unsecured claim:
(9 Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C2 Debts to pension or profit-sharing plans, and other similar debts

Ml other. Specify

 

 

(GREVEHEE List Others to Be Notified About a Debt That You Already Listed

§. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then ilst the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 7 or 2, do not fill out or submit this page.

Name and Address

Abbott, Osbom, Van Vliet, PLC
974 - 73rd Street

Suite 20

Des Moines, IA 50324

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): CD Part 1: Creditors with Priority Unsecured Claims

WB Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 6838

 

Name and Address

Capital One
Inquiries/Bankruptcy Department
PO Box 30285

Salt Lake City, UT 84130-0285

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): C1 Part 1; Creditors with Priority Unsecured Claims

WB part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 0425

 

Name and Address

Capital One

PO Box 30281

Salt Lake City, UT 84130

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): CZ Part 1: Creditors with Priority Unsecured Claims

Il Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

 

Name and Address

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Clalms

On which entry in Part 1 or Part 2 did you list the original creditor?

Page 4 of 8
Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 6 of 57

 
Case 19-42681-btf7

Debtor1 Krystian Louise Swinton

Document Page 25 of 59

Case number (if known)

 

14701 E 42nd Street
Suite 200
Independence, MO 64055

Doci1 Filed 10/21/19 Entered 10/21/19 15:36:37 Desc Main

 

CD Part 1: Creditors with Priority Unsecured Claims
a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Midland Credit Management, Inc
2365 Northside Drive

Suite 300

San Diego, CA 92108

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.5 of (Check one): CZ Part 1: Creditors with Priority Unsecured Claims
a Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 4653

 

Name and Address
Midland Funding, LLC
320 East Big Beaver

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): CZ Part 1: Creditors with Priority Unsecured Claims

Mi pan2: Creditors with Nonpriority Unsecured Claims

 

Troy, MI 48083
Last 4 digits of account number
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Nelnet Line 4.6 of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
3015 South Parker Road a : “a
! / Part 2: Creditors with Nonpriority Unsecured Claims
Suite 400 \ y

Aurora, CO 80014-2904

Last 4 digits of account number

 

Name and Address

Nelnet

PO Box 82561

Lincoln, NE 68501-2561

 

Name and Address
Nelnet

PO Box 82505
Lincoln, NE 68501

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): DC) Part 4: Creditors with Priority Unsecured Claims

Il Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

WW Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address .
Recovery Management Service
4200 Cantera Drive

Suite 211

Warrenville, !L 60555-0857

On which entry in Part 4 or Part 2 did you list the original creditor?
Line 4.4 of (Check one): CO Part 4: Creditors with Priority Unsecured Claims

W@ Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
SYNCB/Old Navy

PO Box 965004
Orlando, FL 32896-5004

 

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

I Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address
SYNCB/Old Navy

PO Box 965005
Orlando, FL 32896-5005

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): CZ Part 1: Creditors with Priority Unsecured Claims

WE Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address
SYNCB/Old Navy

PO Box 965036
Orlando, FL 32896-5036

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): C) Part 4: Creditors with Priority Unsecured Claims

WB Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
SYNCB/QCard

PO Box 965017
Orlando, FL 32896-5017

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.8 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

WB Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
SYNCB/QCard

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.8 of (Check one): CI Part 1: Creditors with Priority Unsecured Claims

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com

Case 4:21-cv-00042-SRB Document 1-1. Filed 01/25/21 Page 7 of 57

 

Page 6 of 8
Best Case Bankruptcy
Case 19-42681-btf7

Debtor 1 Krystian Louise Swinton

PO Box 965018
Orlando, FL 32896-5018

Name and Address
SYNCB/Walmart

PO Box 965024
Orlando, FL 32896-5024

Document Page 26 of 59

Case number (if known)

Doc 1 Filed 10/21/19 Entered 10/21/19 15:36:37. Desc Main

 

Ml Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.9 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

Wl Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address
SYNCB/Walmart

PO Box 965022
Orlando, FL 32896-5022

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.9 of (Check one): C Part 1: Creditors with Priority Unsecured Ciaims

WW Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address
SYNCB/Walmart

PO Box 965036
Orlando, FL 32896-5036

On which entry in Part 1 or Part 2 did you jist the original creditor?
Line 4.9 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address

Synchrony Bank/Old Navy
4125 Windward Plaza Drive
Alpharetta, GA 30005

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.7 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WB part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address

Synchrony Bank/Q Card
4125 Windward Plaza Drive
Alpharetta, GA 30005

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.8 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

WB Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address

Synchrony Bank/Walmart
4125 Windward Plaza Drive
Alpharetta, GA 30005

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.9 of (Check one): CO Part 1; Creditors with Priority Unsecured Claims

I part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address

US Attorney Western District of
Missouri

Attn Bankruptcy Processing Clerk
Charles Evans Wiittaker Courthouse
400 East 9th Street, Room 5510
Kansas City, MO 64106

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): OD Part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

US Department of Education
Office of the Secretary

Room 4181 Fed Office Bldg 6
400 Maryland Ave SW
Washington, DC 20202-0100

On which entry in Part 1 or Part 2 did you list the Original creditor?
Line 4.6 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WW part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

US Department of Education
2505 S Finley Road
Lombard, IL 60148-4899

On which entry in Part 1 or Part 2 did you list the originai creditor?
Line 4.6 of (Check one): O part 1: Creditors with Priority Unsecured Claims

Ml Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

US Department of Education
3130 Fairview Park Drive
Suite 800

Falls Church, VA 23323

On which entry In Part 1 or Part 2 did you list the original creditor?
Line 4.6 of (Check one): C1] part 1: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonprlority Unsecured Claims

Last 4 digits of account number

 

Official Form 106 E/F

Schedule E/F; Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 8 of 57

 

Page 7 of 8
Best Case Bankruptcy
Case 19-42681-bif7 Doc27 Filed 01/31/20 Entered 01/31/20 23:35:56 Desc

Imaged Certificate of Notice Page 1 of 4
B18 (Official Form 18) (12/07)

United States Bankruptcy Court

Western District of Missouri
Case No. 19-42681—btf7

Chapter 7
In re Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
Krystian Louise Swinton
7718 Loma Vista Dr

Kansas City, MO 64138

Social Security / Individual Taxpayer ID No.:
XXX-XX—425 1]

Employer Tax ID / Other nos.:

DISCHARGE OF DEBTOR

It appearing that the debtor is entitled to a discharge,
IT IS ORDERED:

The debtor is granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy Code).

BY THE COURT

Dated: 1/29/20 Feni

Brian T. Fenimore
United States Bankruptcy Judge

SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.

. E bit C
Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 9 B*B>>*

 
Case 19-42681-btf7 Doc27 Filed 01/31/20 Entered 01/31/20 23:35:56 Desc

Imaged Certificate of Notice Page 2 of 4
B18 (Official Form 18) (12/07) — Cont.

EXPLANATION OF BANKRUPTCY DISCHARGE
IN A CHAPTER 7 CASE

This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and it
does not determine how much money, if any, the trustee will pay to creditors.

f Disch D r
The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a
creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages
or other property, or to take any other action to collect a discharged debt from the debtor. /Jn a case involving
community property: There are also special rules that protect certain community property owned by the debtor's

spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required to pay
damages and attorney's fees to the debtor.

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against

the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged
The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged, Most, but
not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this case was

begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to debts
owed when the bankruptcy case was converted.)

Debts That are Not Discharged
Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:
a. Debts for most taxes;
b. Debts incurred to pay nondischargeable taxes;
c. Debts that are domestic support obligations;
d. Debts for most student loans;
e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
while intoxicated; :

g. Some debts which were not properly listed by the debtor;

h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
discharged;

i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
compliance with the Bankruptcy Code requirements for reaffirmation of debts; and

j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
Plan for federal employees for certain types of loans from these plans.

This information is only a general summary of the bankruptcy discharge. There are exceptions to these
general rules. Because the law is complicated, you may want to consult an attorney to determine the exact
effect of the discharge in this case.

Case 4:21-cv-00042-SRB Document1-1 Filed 01/25/21 Page 10 of 57

 
Case 19-42681-btf7 Doc 27 Filed 01/31/20 Entered 01/31/20 23:35:56 Desc

Imaged Certificate of Notice Page 3 of 4

United States Bankruptcy Court
Western District of Missouri

In re: . Case No. 19-42681-btf
Krystian Louise Swinton Chapter 7
ebtor
CERTIFICATE OF NOTICE
District/off: 0866-4 User: admin Page 1 of 2 Date Revd: Jan 29, 2020
Form ID; bi8 Total Noticed: 53

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2020.

db +Krystian Louise Swinton, 7718 Loma Vista Dr, Kansas City, MO 64138-4005
16566648 +Abbott, Osborn, Van Vliet, PLc, Acct No xx6838, 974 - 73rd Street, Suite 20,
Des Moines IA 50265-1026
16566659 +CarMax Auto Finance, Acct No xxxx0414, 12800 Tuckahoe Creek Parkway,
Richmond VA 23238-1115
16566658 +Carmax Auto Finance, Acct No xxxx0414, 225 Chastain Meadows Court, Kennesaw GA 30144-5897
16566657 Carmax Auto Finance, Acct No xxxx0414, PO Box 440609, Kennesaw GA 30160-9511
16566664 Dept of Education - OGcC, Acct No xxxxxx5787, Division of Post Secondary Education,
400 Maryland Avenue SW, Room 6E353, Washington DC 20202-2110
16566669 ++MCNEILEPAPPAS PC, 7500 W 1L1OTH ST, SUITE 110, OVERLAND PARK KS 66210-2476
: (address filed with court: McNeilePappas, PC, Acct No xxxx XEKXK xxKxx 4051,
14701 E 42nd Street, Suite 200, Independence MO 64055-0000)
16566672 +Midland Funding, LLC, Acct No xxxxxx4653, 320 Rast Big Beaver, Troy MI 48083-1271
16566677 +Recovery Management Service, Acet No xxxx3642, 4200 Cantera Drive, Suite 211,
Warrenville IL 60555-3040
16566692 +US Attorney Western District of Missouri, Acct No xxxxxx5787,
. Attn Bankruptcy Processing Clerk, Charles Evans Wiittaker Courthouse,
400 East 9th Street, Room 5510, Kansas City MO 64106-2637
16566693 US Department of Education, Acct No xxxxxx5787, Office of the Secretary,
. Room 4181 Fed Office Bldg 6, 400 Maryland Ave sW, Washington DC 20202-0100
16566695 +US Department of Education, Acct No xxxxxx5787, 3130 Fairview Park Drive, Suite 800,
Falls Church VA 22042-4566
16566696 +US Department of Education, Acct No xxxxxx5787, 2505 § Finley Road, Lombard IL 60148-4867
16566694 US Department of Education, Acct No xXxxxxx5787, PO Box 5227, Greenville TX 75403-5227
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr +EDI: QJESTANTON.COM Jan 30 2020 02:58:00 Janice E,. Stanton, 104 W. Sth Street - Suite 303,
Kansas City, MO 64105-1718
smg E-mail/Text: ecfnotices@dor.mo.gov Jan 29 2020 21:57:20 Missouri Department of Revenue,
General Counsel's Office, PO Box 475, Jefferson City, MO 65105-0475
16566656 EDI; CAPITALONE.COM Jan 30 2020 02:58:00 Capital One Bank USA NA,
Acct No XXxXxX XXXxX XXxx 5592, 15000 Capital One Drive, Richmond VA 23238-0000
16566654 EDI: CAPITALONE.COM Jan 30 2020 02:58:00 Capital One Bank USA NA, Acet No xxxxxx4653,
PO Box 85015, Richmond VA 23285-5075
16566651 +EDI: CAPITALONE.COM Jan 30 2020 02:58:00 Capital One, Acct No xxxxxx4653, PO Box 30281,
Salt Lake City UT 84130-0281
16566652 +EDI: CAPITALONE.COM Jan 30 2020 02:58:00 Capital One, Acct No *xXxx XXxXK Exxx 5592,
PO Box 30281, Salt Lake City UT 84130-0281
16566650 EDI: CAPITALONE.COM Jan 30 2020 02:58:00 Capital one, Acct No XXxxK xXxXxXxX xXxxxX 0425,
Inquiries/Bankruptcy Department, PO Box 30285, Salt Lake City UT 84130-0285
16566649 EDI: CAPITALONE.COM Jan 30 2020 02:58:00 Capital One, Acct No XxxxK XxXxXxK XxxxX 5592,
Inguiries/Bankruptcy Department, PO Box 30285, Salt Lake City UT 84130-0285
16566655 +EDI: CAPITALONE.COM Jan 30 2020 02:58:00 Capital One Bank USA NA,
Acct No xxxx xxXxX XxXEXxX 5592, 10700 Capital One Way, Richmond VA 23060-9243
16566653 +EDI: CAPITALONE.COM Jan 30 2020 02:58:00 Capital One Bank USA NA, Acct No xxxxxx4653,
10700 Capital One Way, Richmond VA 23060-9243
16566660 E-mail/Text: mediamanagers@clientservices.com Jan 29 2020 21:57:19 Client Services, Inc.,
Acct No xxxx80l10, 3451 Harry § Truman Boulevard, Saint Charles MO 63301-4047
16566661 EDI: WFNNB.COM Jan 30 2020 02:58:00 Comenity Bank/Victoira’s Secret,
Acct No ****-*#ee- eee 7987, PO Box 182789, Columbus OH 43218-2789
16566662 EDI: WFNNB.COM Jan 30 2020 02:58:00 Comenity Bank/Victoria’s Secret,
Acct No *#**.*%0e eee. 7987, Bankruptcy Department, PO Box 182125,
Columbus OH 43218-2125
16566663 EDI: WFNNB.COM Jan 30 2020 02:58:00 Comenity Bank/Victoria’s Secret,
Acct No *#***#-*%ee#-%*#e—- 7987, Customer Service, PO Box 182273, Columbus OH 43218-2273
16566666 EDI: DISCOVER.COM Jan 30 2020 02:58:00 Discover Card, Acct No XXXX xXxxK xxxx 4051,
PO Box 15316, Wilmington DE 19850-5316 .
16566665 EDI; DISCOVER.COM Jan 30 2020 02:58:00 Discover Card, Acct No “xxx XxMxK xxxx 4051,
PO Box 30395, Salt Lake City UT 84130-0395
16566667 +EDI: FSAE.COM Jan 30 2020 02:58:00 First Source Advantage, LLC, Acct No xxxx7216,
205 Bryant Woods South, Buffalo NY 14228-3609
16566668 E-mail/Text: ben.meyer@gceu.edu Jan 29 2020 21:57:17 Grand Canyon University,
Acct No x“xx3642, 3300 W Camelback Road, Phoenix AZ 85017-0000
16566670 +EDI: MID8.COM Jan 30 2020 02:58:00 Midland Credit Management, Inc, Acct No xxxxxx4653,
2365 Northside Drive, suite 300, San Diego CA 92108-2709
16566671 +EDI: MID8.COM Jan 30 2020 02:58:00 Midland Funding, LLC, Acct No xxxxxx4653,
2365 Northside Drive, Suite 300, San Diego CA 92108-2709
16566675 +E-mail/Text; electronicbkydocs@nelnet.net Jan 29 2020 21:57:32 Nelnet, Acct No xxxxxx5787,
PO Box 82505, Lincoln NE 68501-2505
16566676 E-mail/Text: electronicbkydocs@nelnet.net Jan 29 2020 21:57:32 Nelnet, Acct No xxxxxx5787,
PO Box 82561, Lincoln NE 68501-2561
16566673 +E-mail/Text: electronicbkydocs@nelnet.net Jan 29 2020 21:57:32 Nelnet, Acct No xxxxxx5787,
121 5 13th Street, Suite 201, Lincoln NE 68508-1911
16566674 E-mail/Text: electronichkydocs@nelnet.net Jan 29 2020 21:57:32 Nelnet, Acct No xXxxxxx5787,

3015 South Parker Road, Suite 400, Aurora CO 80014-2904

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 11 of 57

 

 
District/off: 0866-4 User: admin Page 2 of 2 Date Revd: Jan 29,

Case 19-42681-btf7 Doc 27 Filed 01/31/20 Entered 01/31/20 23:35:56 Desc
Imaged Certificate of Notice Page 4 of 4

Form ID: bis Total Noticed: 53

2020

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center

(continued)
16567158 +EDI: PRA.COM Jan 30 2020 02:58:00 PRA Receivables Management, LLC, PO Box 41021,
Norfolk, VA 23541-1021
16566678 EDI: RMSC.COM Jan 30 2020 02:58:00 SYNCB/Old Navy, PO Box 965004, Orlando FL 32896-5004
16566680 EDI: RMSC.COM Jan 30 2020 02:58:00 SYNcB/O1d Navy, PO Box 965005, Orlando FL 32896-5005
16566679 EDI: RMSC.COM Jan 30 2020 02:58:00 SYNCB/Old Navy, PO Box 965036, Orlando FL 32896-5036
16566681 EDI: RMSC.COM Jan 30 2020 02:58:00 SYNCB/QCard, Acct No xxx KXKX Xxxx 7898,
PO Box 965017, Orlando FL 32896-5017
16566682 EDI: RMSC.COM Jan 30 2020 02:58:00 SYNCB/QCard, Acet No XxXxx XXKK xXxXxx 7898,
PO Box 965018, Orlando FL 32896-5018
16566685 EDI: RMSC.COM Jan 30 2020 02:58:00 SYNCB/Walmart, Acct No XXKXxX XXKxX xXXxXx 1053,
PO Box 965022, Orlando FL 32896-5022
16566683 EDI: RMSC.COM Jan 30 2020 02:58:00 SYNCB/Walmart, Acct No xXxxKxX XXXK XxXxx 1053,
PO Box 965024, Orlando FL 32896-5024
16566684 EDI: RMSC.COM Jan 30 2020 02:58:00 SYNCB/Walmart, Acct No xXXXxX xXxXxXxK XxXxXxX 1053,
PO Box 965036, Orlando FL 32896-5036 ‘
16566687 +EDI: RMSC.COM Jan 30 2020 02:58:00 synchrony Bank/Old Navy, 4125 Windward Plaza Drive,
Alpharetta GA 30005-8738
16566686 EDI: RMSC.COM Jan 30 2020 02:58:00 Synchrony Bank/Old Navy, Attn: Bankruptcy Department,
PO Box 965060, Orlando FL 32896-5060
16566688 +EDI: RMSC.COM Jan 30 2020 02:58:00 Synchrony Bank/Q Card, Acct NO XxXxxX XXxXx Xxxx 7898,
4125 Windward Plaza Drive, Alpharetta GA 30005-8738
16566689 EDI: RMSC.COM Jan 30 2020 02:58:00 Synchrony Bank/QCard, Acct No xXxx% XxxXxX Xxxx 7898,
Attn: Bankruptcy Department, PO Box 965060, Orlando FL 32896-5060
16566691 +EDI: RMSC.COM Jan 30 2020 02:58:00 Synchrony Bank/Walmart, Acct No xXxKxXxX XxXxXxX xxxx 1053,
4125 Windward Plaza Drive, Alpharetta GA 30005-8738
16566690 EDI: RMSC.COM Jan 30 2020 02:58:00 Synchrony Bank/Walmart, Acct No xxxx xxxx xxxx 1053,
Attn: Bankruptcy Department, PO Box 965060, Orlando FL 32896-5060
TOTAL: 39
**#%*k* BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
er* +PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
TOTALS: 0, * 1, ## 0

Addresses marked '+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ‘++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(£)/Fed.R,Bank.PR,2002(q) (4).

I, Joseph Speetjens, declare under the penalty of perj ury that I have sent the attached document to the above listed entities in the manner
an

shown, and prepared the Certificate of Notice
Meeting of Creditor Notices only (Official Form 309); Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the com

Securl

that it is true and correct to the best of my information and belief.

lete Social

Number (SSN) of the debtor(s) was furnished to alll parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.

Date: Jan 31, 2020 Signature: _/s/Joseph Speetiens

 

CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECP electronic mail (Email)
system on January 29, 2020 at the address(es) listed below:

Janice E. Stanton jstanton@sr-lawfirm.com,
jmarcus@sr-lawfirm.com;mol3@ecfebis.com;jstanton@ecf .axosfs.com
Tracy L. Robinson on behalf of Debtor 1 Krystian Louise Swinton
tlrcourtmailegmail.com; RobinsonTR52047@notify.bestcase.com
TOTAL: 2

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 12 of 57

 
2.7 SYNCB/OLD NAVY (CLOSED)

Summary

Your debt-to-credit ratio represents the amount of credit you're using and generally makes up a percentage of your credit score. It's
calculated by dividing an account's reported balance by its credit limit.

    

ber 5

Account History

The tables below show up to 2 years of the monthly balance, available credit, scheduled payment, date of last payment, high credit,
credit limit, amount past due, activity designator, and comments.

Balance

 

2018 $411

2019

2020

Available Credit

 

a Wace et pies ve ae Patties oe

2018
2019

2020

Scheduled Payment

   

Sree Ce Eee Sr Be ENG Ne Ve tes

2018 $51

2019

2020

Actual Payment

   
 

Ra -tenereer 11h)

EQUIFAX KRYSTIAN SWINTON | May 29, 2020 Page 19 of 81

Et

   
 

oa

  

Revolving

 

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page Bxafiibét D

 

  
2018 $35
2019

2020

High Credit

 

wee Jan Ba : se Nee

2018 ] ] $411
2019

2020

Credit Limit

   
 

Nee ee AEG

2018 . $200

2019

2020

Amount Past Due

 

isc es Sia ee ane

2018 $254
2019

2020

Activity Designator

   
 

pe Jan’: ‘Feb a :

2018 , C
2019

2020

Comments 1

   
   

 

BEUce

 

erent

04/2018 . Account closed by credit grantor

Comments 2

  

KRYSTIAN SWINTON | May 29, 2020 Page 20 of 81

    

Revolving

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 14 of 57

 
Date panes Pee

 

04/2018 150 days past due

Payment History

View up to 7 years of monthly payment history on this account. The numbers indicated in each month represent the number of days a
payment was past due; the letters indicate other account events, such as bankruptcy or collections.

 

 

Sip Feb eee oe Me ee aN ane ef Aug : Sep o Nee counts
2018 90 120 150 120 150 Seeet —- SSRSE e5egs SBeee «= SSSSE CC SESRE OO BSBRE
2017 SSE REC ~ wv wv wv wv 30 60
af Paid on Time 30 30 Days Past Due 60 60 Days Past Due 90 90 Days Past Due 120 120 Days Past Due
150 150 Days Past Due 180 180 Days Past Due V_ Voluntary Surrender F Foreclosure C Collection Account
cO Charge-Off B Included in Bankruptcy R Repossession TN Too New to Rate SBZeNe Data Available

Account Details

View detailed information about this account. Contact the creditor or lender if you have any questions about it.

 

   
  
 
 
    
   

Credit Limit Account Type REVOLVING

 

5 T : rm. Duration

 

$0 Date © Opened May 07, 2017

 

mi Date Reported. Jun 17, 2018
Actual Payment Amount Date of Last Payment May 01, 2018

Payment Amount

 

  

Months Reviewed ' 13 Delinquency First Reported

  
    
 
   
 

‘ ity Designator.

 

Deferred Payment Start Date

Charge Account Date Closed Dec 01, 2017

 

KRYSTIAN SWINTON | May 29, 2020 Page 21 of 81

 

Revolving

 

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 15 of 57
Comments Contact

Account paid for less than full balance SYNCB/OLD NAVY
4125 WINDWARD PLAZA
ALPHARETTA, GA 30005

EQUIFAX KRYSTIAN SWINTON | May 29, 2020 Page 22 of 81

Revolving

      

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 16 of 57
KRYSTIAN L SWINTON - Experian e*: .
Date of Report: May 7, 2020 »experian.

 

P

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

SYNCB/OLD NAVY
601859XXXXKX
. ACCOUNT DETAILS CREDIT USAGE
Account Name SYNCB/OLD NAVY
ee nee . Unknown Credit Usage
Account # 601859XXXXXX Credit usage could not be
— a calculated for this account
Original Creditor - because either the batance
caine . and/or credit limit were not
Company Sold . reported
Account Type REVOLVING CONTACT INFORMATION
Date Opened May 07,2017. =
i a. ~Ss-s PO. BOX 965005
Account Status! Closed ORLANDO, FL 32896
a —er ier = (877) 299-6868
Payment Status Legally paid in full for less than the full balance
- see ~- PAYMENT HISTORY
Status Updated Jun 01, 2018 ro a0
Jan Feb Mar Apr Jan Feb Mar Apr
Patenee ' €888
Balance Updated Jun 17,2018 May Jun Jul Aug a a a ea
Credit Limit $200 Sep Oct Dec w @ a aa
Monthly Payment -
Past Due Amount - Box GBB 120+ days rate
oe so Days Late | Days Late
Highest Balance $422 @ Negative BBB 20 veys tate
Terms Revoiving (= pata Unavailable
Responsibility Individual
Your Statement -
Comments Election of remedy - reported by subscriber
Account legally paid in full for less than the full balance

 

 

 

 

 

 

a> Collections » Inquiries Public Records > Credit Score |

 

 

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 17mHi/bit E
KRYSTIAN L SWINTON - Experian
Date of Report: May 7, 2020

rire tera cinaen nea nena

o°: i
2 experian.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

SYNCB/QVC
604576XXXXXKXXXK
ACCOUNT DETAILS CREDIT USAGE
Account Name SYNCB/QVC Unkn Credit U:
a a ence Inknown Ure sage
Account # 60457 6XXXXXXXXXX Credit usage could not be
calculated for this account
Original Creditor - because either the balance
and/or credit limit were not
Company Sold . reported
Account Type REVOLVING CoNTACT INFORMATION
Date Opened Oct 08, 2017
oo PO BOX 965018
Account Status! Closed ORLANDO, FL 32896
Payment Status Legally paid in full for less than the full balance
ne — PAYMENT HISTORY
Status Updated Apr 01, 2019 3018 3018 2017
Balance ~ . Jan Feb Mar Apr Jan Feb Mar Apr Jan Feb Mar Apr
ee : Baas aenea
Balance Updated Apr 08, 2019 May Jun Jul Aug May Jun Jul Aug May Jun Jul Aug
Credit Limit $700 Sep Oct Nov Dac Sep Oct Nov Dec Sep Oct Nov Dec
~ oe Baas O6ea8
Monthly Payment -
* Past Due Amount - Gs oK 6 120+ Days Late
vighest bal BBsovaystate 60 days rate
Highest Balance . BB negative Br Days Late
Terms Revolving Data Unavailable
Responsibility Individual
Your Statement -
Comments Election of remedy - reported by subscriber
Account legally paid in full for less than the full balance

 

 

 

 

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 18 of 57

 
June 3, 2020

 

RE: DISPUTE OF INACCURATE CREDIT REPORT INFORMATION
‘Deat: Sir/Madam:

Lam: ‘writing 10: dispute: inaccurate information you. have: since ti itt my: Gtedit teport.
Please refer to the credit report you generated on May. 29, 2020, .Confirmatio

  
     

- ipoamiaety J fle fo :

  

: ‘7 Bankmptcy on: October 21,2019, case #19-42681-btE7,

 

Kaystlan L guise ‘Swinton.

Exhibit F

619-5157

  
 

 

 

 

   

 

 

Document.1-1...Filed 01/25/21 Page 20 of 57

Case 4:21-¢v-00042-SRB..

 
 

 

 

 

 

 

 

 

omen CO SO-A2 1-Ev-00042-SRB Document1-1 Filed 01/25/21 Page 21 of 57

 
6/4/2020 CM/ECF Western Missouri Bankruptcy

19-42681-btf7 Krystian Louise Swinton
Case type: bk Chapter: 7 Asset: No Vol: v Bankruptcy Judge: Brian T. Fenimore
. Date filed: 10/21/2019 Date of last filing: 05/01/2020
Debtor discharged: 01/29/2020
Date terminated: 05/01/2020

Case Summary

Office: Kansas City Filed:
Mo JACKSON- Terminated:
Fee: Paid Debtor discharged:
Origin: 0 Reopened:
Previous term: Converted:

Debtor dismissed:
Joint: n Confirmation hearing:

Original chapter: 7
Current chapter: 7

Debtor disposition: Standard Discharge
Nature of debt: consumer
Pending status: ,Case Closed,Discharge entered
Flags: DEC, FMC, RND, CLOSED

Trustee: Janice E. City: Kansas City Phone: 816-421-
Stanton 7770

Party 1: Swinton, Krystian Louise (Debtor 1)
SSN / ITIN: xxx-xx-4251

Atty: Tracy L. Represents party 1: Debtor 1
Robinson

Location of case files:

Volume: CS1
The case file may not be available.

   

Transaction

PACER Service Center

10/21/2019
05/01/2020
01/29/2020

_ Email: jstanton@sr-

Fax: 816-421-7773 lawfirm.com

Phone: 816-842-1317
Fax: 816-842-0315
Email: admin@tlrlaw.com

t

06/04/2020 08:51:33

ACER Login: 1125

Pages: jl

https://ecf.mowb.uscourts.gov/cgi-bin/qrySummary.pl?355906
Case 4:21-cv-00042-SRB Document 1-1

 

Code:
Criteria: ||19-42681-btf7
10

1/4
Filed 01/25/21 Page 22 of 57
Case 19-42681-btf7 Doc1

 

 

- Debtor 1 Krystian Louise Swinton

[as ]

Midland Funding, LLC
Nonpriority Creditor's Name
2365 Northside Drive
Suite 300

San Diego, CA 92108
Number Street City State Zip Code

Who Incurred the debt? Chack one.

I Debtor 1 only

D1 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CD Atieast one of the debtors and another

CO check if this claim is for a community
debt

Filed 10/21/19 Entered 10/21/19 15:36:37 Desc Main
Document Page 22 of 59
Case number (if known}
Last 4 digits of account number 4653 $1,910.87

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Di contingent

CD unliquidated

| Disputed

Type of NONPRIORITY unsecured claim:

D student loans

CO obligations arising out of a separation agreement or divorce that you did not

 

 

 

 

 

 

 

 

 

 

 

 

Is the ciaim subject to offset? report as priority claims
Bno D1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes WH other. specify 1916-CV15673
[a6 | Nelnet Last 4 digits of accountnumber 5787 $62,855.88
Nonpriority Creditors Name TT
121 S 13th Street When was the debt incurred?
Suite 201
Lincoln, NE 68508
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
HB Debtor 4 only C1 contingent
oO Debtor 2 only oO Unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is fora community MM student loans
debt Z obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes 0 other. Specify
| 4.7 Synchrony Bank/Old Navy Last 4 digits of account number Unknown
Nonpriority Creditor's Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060
Orlando, FL 32896-5060
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
i Debtor 4 only D1 contingent
D1 Debtor 2 only C1 untiquidated
C1 Debtor 1 and Debtor 2 only D Disputed
CZ atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
(1 Check if this ciaim is for a community D1 student ioans
debt C1 obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
a No DO pebts to pension or profit-sharing plans, and other similar debts
DO Yes MI other. Specify
Official Form 106 E/F Scheduie E/F: Creditors Who Have Unsecured Claims Page 3 of 8

Software Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com

Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 23 of 57
 

 

 

 

Case 19-42681-btf7 Doci1 Filed 10/21/19 Entered 10/21/19 15:36:37 Desc Main
Document Page 23 of 59
Debtor1 Krystian Louise Swinton Case number {if known)
[40 Synchrony Bank/QCard Last 4 digits of account number 7898 $961.52
Nonpriority Creditor’s Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060

Orlando, FL 32896-5060

 

Number Street City State Zip Cade

Who incurred the debt? Check one.

HE Debtor 1 only

C1 Debtor 2 only

C1 Debtor 4 and Debtor 2 only

C1 At least one of the debtors and another

1 check If this claim is for a community
debt

As of the date you file, the ciaim is: Check all that apply

oO Contingent

0 unliquidated

Oo Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not

 

 

Is the claim subject to offset? report as priority claims
MNo TD Debts to pension or profit-sharing plans, and other similar debts
DO yes MM other, Specify
[ae | Synchrony Bank/Walmart Last 4 digits of accountnumber 1053 $571.63

 

Nonprlority Creditor's Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060
Number Street City State Zip Code

Who incurred the debt? Check one.

Wi Debtor 1 only

D1 Debtor 2 only

oO Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

1 Check if this ciaim is fora community
debt

Is the claim subject to offset?
HNno
O yes

When was the debt incurred?

 

As of the date you flie, the claim is: Check all that apply

CO contingent

D unliquidated

D1 Disputed

Type of NONPRIORITY unsecured claim:
OO Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O debts to pension or profit-sharing plans, and other similar debts
MF other. Specify

 

 

GEER List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additionai creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address /
Abbott, Osborn, Van Viiet, PLC
974 - 73rd Street

Suite 20

Des Moines, IA 50324

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Ghack one): C1 Part 4: Creditors with Priority Unsecured Claims

BF Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 6838

 

Name and Address

Capital One
Inqulries/Bankruptcy Department
PO Box 30285

Salt Lake City, UT 84130-0285

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims

WF Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 0425

 

Name and Address

Capital One

PO Box 30281

Salt Lake Clty, UT 84130

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

MM part 2: Creditors with Nonpriority Unsecured Claims

Last 4 diglts of account number

 

Name and Address

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F:; Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Page 4 of &
Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 24 of 57
enlace a ky

Tica ah

 

 

Fune3, 2020

 

Tlook forward to your reply advising me that the inaccurate:information has been fully:
‘corrected.on my’ credit Teport,.

Very trily yours,

   

Enclosures.

Gase4:21-cv-00042-SRB.Document.1-1_Filed 01/25/21 Page 25 of 57
 

 

 

 

 

 

 

 

 

 

 

-1. Filed 01/25/21 Page 26 of 57

Case _4:21-cv-00042-SRB. Document. 1

 
 

 

 

 

Case 4:21-cv-00042-SRB Document.1-1 Filed 01/25/21 Page 27 of 57

 
6/4/2020

CM/ECF Western Missouri Bankruptcy

19-42681-btf7 Krystian Louise Swinton
Case type: bk Chapter: 7 Asset: No Vol: v Bankruptcy Judge: Brian T. Fenimore
Date filed: 10/21/2019 Date of last filing: 05/01/2020
Debtor discharged: 01/29/2020
Date terminated: 05/01/2020

Case Summary

Office: Kansas City Filed:
won JACKSON- Terminated:
Fee: Paid Debtor discharged:
Origin: 0 Reopened:
Previous term: Converted:

Debtor dismissed:

Joint: n
Original chapter: 7
Current chapter: 7

Debtor disposition: Standard Discharge
Nature of debt: consumer

Pending status: ,Case Closed,Discharge entered
Flags: DEC, FMC, RND, CLOSED

Trustee: Janice E.
Stanton

City: Kansas City
7770

Party 1: Swinton, Krystian Louise (Debtor 1)
SSN / ITIN: xxx-xx-4251

Atty: Tracy L.
Robinson

Represents party 1: Debtor 1

Location of case files:
Volume: CS1
The case file may not be available.

Confirmation hearing:

Phone: 816-421-

10/21/2019
05/01/2020
01/29/2020

Email: jstanton@sr-

Fax: 816-421-7773 lawfirm.com

Phone: 816-842-1317
Fax: 816-842-0315
Email: admin@tlrlaw.com

 

   

Transaction

PACER Service Center

t

06/04/2020 08:51:33

ACER Login: 1125

Summary

le Pages: //1

https://ecf.mowb,uscourts,gov/cgi-bin/qrySummary.pl?355906

 

Code:
Criteria: ||19-4268 1-btf7

10

Ww

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 28 of 57
Case 19-42681-btf7 Doc1 Filed 10/21/19 Entered 10/21/19 15:36:37

Debtor 1 Krystian Louise Swinton

[as]

 

Midland Funding, LLC
Nonpriority Creditor's Name
2365 Northside Drive

Suite 300

San Diego, CA 92108

 

Number Street City State Zip Code

Who incurred the debt? Check one.

WM Debtor 1 only

C1 Debtor 2 only

(1 Debtor 4 and Debtor 2 only

C1] At least one of the debtors and another

O Check if this claim is fora community
debt

Is the claim subject to offset?

 

Desc Main
Document Page 22 of 59
Case number (if known}
Last 4 digits of accountnumber 4653 $1,910.87

When was the debt incurred?

 

As of the date you file, the ciaim is: Check all that apply

D1 Contingent
© unliquidated

CO Disputed
Type of NONPRIORITY unsecured claim:

O student loans

o Obligations arising out of a separation agreement or divorce that you did not
report as priority clalms

 

 

 

 

 

 

 

 

 

 

 

 

BNo CO Debts to pension or profit-sharing plans, and other similar debts
Ci ves Ml other. Specity 1916-CV15673
46 Nelnet Last 4 digits of accountnumber 5787 $62,855.88

Nonpriority Creditor's Name
121 S 13th Street When was the debt incurred?
Suite 201
Lincoln, NE 68508
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
W pebtor 1 only C1 Contingent
C1 debtor 2 only 0 unliquidated
C1 Debtor 1 and Debtor 2 only C Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
(Cl Check if this claim is fora community MI student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
HI No OI Debts to pension or profit-sharing plans, and other similar debts
0 ves DO other. Specify

[47 Synchrony Bank/Old Navy Last 4 digits of account number Unknown
Nonpriority Creditor’s Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060
Orlando, FL 32896-5060
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Debtor 1 only O contingent
C1 Debtor 2 only 0 unliquidated
01 Debtor 1 and Debtor 2 only oO Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is fora community C student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ino C1 Debts to pension or profit-sharing plans, and other similar debts
1 yes Wi other. Specify

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 29 of 57
Case 19-42681-btf7 Doc1 Filed 10/21/19 Entered 10/21/19 15:36:37

Debtor 1 Krystian Louise Swinton

[aa ]

 

Synchrony Bank/QCard
Nonpriority Creditor’s Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060
Number Street City State Zip Cade

Who incurred the debt? Check one.

Wi pebtor 1 only

C1 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

0 Atleast one of the debtors and another

CI Check if this claim Is for a community
debt

Is the claim subject to offset?

 

Desc Main
Document Page 23 of 59
Case number {if known)
Last 4 digits of accountnumber 7898. $961.52

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

C1 Contingent
C1 untiquidated

| Disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

Oo ‘Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

HNno C1 Debts to pension or profit-sharing plans, and other similar debts
0 yes Wi other. Specify
49 | Synchrony Bank/Walmart Last 4 digits of accountnumber 1053 $571.63

 

Nonpriority Creditor's Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060

When was the debt incurred?

 

 

Number Street City State Zip Cade
Who incurred the debt? Check one.

@ Debtor 4 only

D1 Debtor 2 only

| Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

C1] check if this ciaim Is for a community
debt

Is the ciaim subject to offset?
a Na
C Yes

As of the date you file, the claim Is: Check all that apply

D1 Contingent
Oo Unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

C1 Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts
BM other. Specify

 

 

List Others to Be Notified About a Debt That You Already Listed

5, Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

Abbott, Osborn, Van Vliet, PLC
974 - 73rd Street

Suite 20

Des Moines, IA 50324

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4,5 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

a Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

6838

 

Name and Address

Capital One
Inquiries/Bankruptcy Department
PO Box 30285

Salt Lake City, UT 84130-0285

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

WF part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

0425

 

Name and Address

Capital One

PO Box 30281

Salt Lake City, UT 84130

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): CI Part 4: Creditors with Priority Unsecured Claims

Wi part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Page 4 of &
Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 30 of 57
oo June 3, 2020

 

Dear Sir/Madam:

aah cup eee

 

kr picy. “Pleaseupdate: the: ‘Status'to: show Discharged and remove eeiy

 

_ ‘The Syncb/QVC account; #604576****, was DISCHARGED through ty Chapter 7
bankruptcy. Please update the’ Status'to show: Discharged: and remove any Charge: Off Amount;

; 1 look forward to your teply advising me that the inaccurate information. has been: fully
correctedon my:credit report,

Very ne YOUES

   

AStYSE an Louise Swinton :

Enclosures

ama 21. of 57

  
 

 

 

Sisuey ames:
SSMOU ose

SESHOUN

 

soWasdg-y
stv

 

  

Gase-4:21-¢v-00042-SRB...Document.1-1... Filed. 01/25/21 Page 32 of 57

 
 

 

 

 

 

 

Case_4:21-cv-00042-SRB Document.1-1 Filed 01/25/21 Page 33 of 57

 

 
6/4/2020 CM/ECF Western Missouri Bankruptcy
19-42681-btf7 Krystian Louise Swinton
Case type: bk Chapter: 7 Asset: No Vol: v Bankruptcy Judge: Brian T. Fenimore
Date filed: 10/21/2019 Date of last filing: 05/01/2020
Debtor discharged: 01/29/2020
Date terminated: 05/01/2020
Case Summary
Office: Kansas City Filed: 10/21/2019
Nauuty: JACKSON: Terminated: 05/01/2020
Fee: Paid Debtor discharged: 01/29/2020
Origin: 0 Reopened:
Previous term: Converted:
Debtor dismissed:

Joint: n
Original chapter: 7
Current chapter: 7

Debtor disposition: Standard Discharge

Nature of debt: consumer
Pending status: ,Case Closed,Discharge entered
Flags: DEC, FMC, RND, CLOSED

Trustee: Janice E.

Stanton 7770

Party 1: Swinton, Krystian Louise (Debtor 1)
SSN /ITIN: xxx-xx-4251

Atty: Tracy L.
Robinson

Represents party 1: Debtor 1

Location of case files:
Volume: CS1
The case file may not be available.

Confirmation hearing:

City: Kansas City Phone: 816-421-

Email: jstanton@sr-

Fax: 816-421-7773
lawfirm.com

Phone: 816-842-1317
Fax: 816-842-0315
Email: admin@tlrlaw.com

 

 

Transaction

PACER Service Center

 

06/04/2020 08:51:33

1125

Summary

 

https://ecf.mowb.uscourts .gov/cgi-bin/qrySummary.pl?355906

Code:
Criteria: ||19-42681-btf7

10

1/1

Case 4:21-cv-00042-SRB Document 1-1. Filed 01/25/21 Page 34 of 57

 
Case 19-42681-btf7 Doci Filed 10/21/19 Entered 10/21/19 15:36:37

Debtor 1 Krystian Louise Swinton

[zs ]

 

 

Midland Funding, LLC
Nonpriority Creditor's Name

2365 Northside Drive

Suite 300

San Diego, CA 92108

Number Street City State Zip Cade
Who incurred the debt? Check one.

I Debtor 1 only

D Debtor 2 only

D Debtor 1 and Debtor 2 only

D Atleast one of the debtors and another

D) cheek If this claim Is fora community
debt

Desc Main
Document Page 22 of 59
Case number (if known)
Last 4 digits of account number 4653 $1,910.87

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

CD Contingent
CD unliquidated

D1 Disputed
Type of NONPRIORITY unsecured claim:

CO Student loans
0 Obligations arising out of a separation agreement or divorce that you did not

 

 

 

 

 

 

 

 

 

 

 

 

is the claim subject to offset? report as priority claims
Bi no D Debts to pension or profit-sharing plans, and other similar debts
0 Yes a Other. Specify 1916-CV15673
[46 Nelnet Last 4 digits of account number 5787 $62,855.88
Nonpriority Creditors Name
121 S 13th Street When was the debt incurred?
Suite 201
Lincoin, NE 68508
Number Street City State Zip Code As of the date you file, the claim Is: Check all that'apply
Who Incurred the debt? Check one.
Debtor 1 only | Contingent
D1 Debtor 2 only 0 unliquidated
CJ Debtor 1 and Debtor 2 only D disputed
DC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim Is for a community = Student loans
debt CO Obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to Pension or profit-sharing plans, and other similar debts
C1 Yes CJ other, Specify
Synchrony Bank/Old Navy Last 4 digits of account number Unknown
Nonpriority Creditors Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060
Orlando, FL 32896-5060
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
@ debtor 1 only CO contingent
D1 Debtor 2 only 0 unliquidated
1 Debtor 4 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check If this claim Is for a community D Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| | No D Debts to pension or profit-sharing plans, and other similar debts
C1 Yes MM other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 35 of 57

 
Debtor 1 Krystian Louise Swinton

 

 

Case 19-42681-btf7 Doci1 Filed 10/21/19 Entered 10/21/19 15:36:37 Desc Main
Document Page 23 of 59
Case number (if known)
Last 4 digits of account number 7898 $961.52

48 ] Synchrony Bank/QCard

 

Nonpriority Creditors Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060

When was the debt incurred?

 

 

Number Street City State Zip Cade
Who incurred the debt? Check one.

WF Debtor 1 only

CF Debtor 2 only

1 Debtor 1 and Debtor 2 only

C At least one of the debtors and another
CO check if this claim is for a community

As of the date you file, the claim is: Check all that apply

C1 Contingent
CO uUntiquidated

0 Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

 

 

 

debt C1 obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bo D1 Debts to pension or profit-sharing plans, and other similar debts
Oyes Mi other. Specify
[49 Synchrony Bank/Walmart Last 4 digits of account number 1053 $571.63

Nonpriority Creditors Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060

When was the debt incurred?

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

W pebtor 1 only

O Debtor 2 only

( Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

CI Check if this ciaim is fora community
debt

is the cialm subject to offset?
no

D1 Yes

As of the date you file, the claim is: Check all that apply

Oo Contingent
D unliquidated

01 Disputed
Type of NONPRIORITY unsecured claim:

DO student loans

C obligations arising out of a separation agreement or divorce that you did not
report as priority claims

Oo Dabts to pension or profit-sharing plans, and other similar debts

i other, Specify

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page oniy if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For exampie, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the originai creditor in Parts 1 or 2, then list the coliaction agency here. Simiiariy, If you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, iist the additional creditors here. if you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fiil out or submit this page.

Name and Address

Abbott, Osborn, Van Viiet, PLC
974 - 73rd Street

Suite 20

Des Moines, 1A 50324

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

MF part 2: Creditors with Nonpriority Unsecured Ciaims

Last 4 digits of account number

6838

 

Name and Address

Capital One
Ingulries/Bankruptcy Department
PO Box 30285

Salt Lake City, UT 84130-0285

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): D1 Part 4: Creditors with Priority Unsecured Claims

WH Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 0425

 

Name and Address

Capital One

PO Box 30281

Salt Lake City, UT 84130

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

WW Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Clalms
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

On which entry in Part 1 or Part 2 did you list the original creditor?

Page 4 of 8
Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 36 of 57
 

 
 

 

 

 

 

 

 

Se aNSSROD |

SSMOLLDRESEH.

 

  

wmngereeiceizssooen =

4:21-cv-00042-SRB....Document.1-1. Filed,01/25/21 Page 38 of 57

ASC.
 

 

 

 

 

 

    

 

SiTebisnunnies pared

° bene Sg SURE, “tS

._—Case_4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 39 of 57

 
6/4/2020 CM/ECF Westem Missouri Bankruptcy

19-42681-btf7 Krystian Louise Swinton
Case type: bk Chapter: 7 Asset: No Vol: v Bankruptcy Judge: Brian T. Fenimore
Date filed: 10/21/2019 Date of last filing: 05/01/2020
Debtor discharged: 01/29/2020
Date terminated: 05/01/2020

Case Summary

Office: Kansas City Filed: 10/21/2019
county: JACKSON- Terminated: 05/01/2020
Fee: Paid Debtor discharged: 01/29/2020
Origin: 0 Reopened:
Previous term: Converted:

Debtor dismissed:
Joint: n Confirmation hearing:

Original chapter: 7—
Current chapter: 7

Debtor disposition: Standard Discharge

Nature of debt: consumer
Pending status: ,Case Closed,Discharge entered
Flags: DEC, FMC, RND, CLOSED

Trustee: Janice E. City: Kansas City Phone: 816-421-,, Email: jstanton@sr-
Stanton 7770 Fax: 816-421-7773 lawfirm.com

Party 1: Swinton, Krystian Louise (Debtor 1)
SSN /ITIN: xxx-xx-4251

Atty: Tracy L. Represents party 1: Debtor 1 Phone: 816-842-1317
Robinson Fax: 816-842-0315
Email: admin@tlrlaw.com
Location of case files:
Volume: CSI
The case file may not be available.

 

PACER Service Center
Transaction

06/04/2020 08:51:33
1125 Code:

    

Criteria: ||19-42681-btf7
10

https://ecf.mowb.uscourts.gov/cgi-bin/qrySummary.pl7?355906 qW
Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 40 of 57
Case 19-42681-btf7 Doci1 Filed 10/21/19 Entered 10/21/19 15:36:37 Desc Main
Document Page 22 of 59

 

 

 

 

 

 

 

 

 

Debtor1 Krystian Louise Swinton Case number (if known)

45 Midland Funding, LLC Last 4 digits of account number 4653 $1,910.87
Nonpriority Creditor's Name
2365 Northside Drive When was the debt incurred?
Suite 300
San Diego, CA 92108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WF pebtor 1 only C1 contingent
CI Debtor 2 only Oo Unliquidated
OD Debtor 1 and Debtor 2 only O pisputed
(J Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No 1 Debts to pension or profit-sharing plans, and other similar debts
0 ves MM other. Specify 1916-CV15673

[ae Nelnet Last 4 digits of accountnumber 5787 $62,855.88
Nonpriority Creditor's Name
1215 13th Street When was the debt incurred? \
Sulte 201
Lincoln, NE 68508
Number Street City State Zip Code As of the date you file, the claim Is: Check ali that apply
Who incurred the debt? Check one.
Mi Debtor 1 only CO contingent
CO Debtor 2 only DZ unliquidated
C1 Debtor 1 and Debtor 2 only CQ disputed

Type of NONPRIORITY unsecured claim:
MW Student loans

C1 Atleast one of the debtors and another
CO) check if this claim is for a community

 

 

 

 

 

 

debt CZ Obligations arising out of a separation agreement or divorce that you did not
Is the clalm subject to offset? report as priority claims
no C1 pDebts to pension or profit-sharing plans, and other similar debts
CO yes OD other. Specify
Synchrony Bank/Old Navy Last 4 digits of account number Unknown
Nonpriority Creditor’s Name a ———>=" wv. ——>
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060
Orlando, FL 32896-5060
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. ,
WW bebtor 1 only oO Contingent
C1 Debtor 2 only OD unliquidated
(1 Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
( Check if this claim is fora community C1 student loans
debt ‘ CQ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No DO Debts to pension or profit-sharing plans, and other similar debts
0 Yes MF other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 41 of 57
 

 

 

 

 

Case 19-42681-btf7 Doc1 Filed 10/21/19 Entered 10/21/19 15:36:37 Desc Main
Document Page 23 of 59
Debtor 1 Krystian Louise Swinton Case number {if known)
[ae | Synchrony Bank/QCard Last 4 digits of accountnumber 7898 $961.52
Nonpriority Creditors Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060
Orlando, FL 32896-5060
Number Street City State Zip Code As of the date you file, the clalm Is: Check all that apply

Who incurred the debt? Check one.

a Debtor 1 only

C1 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

[1 At least one of the debtors and another

C1 Check if thts claim is for a community
debt

Is the claim subject to offset?

Oo Contingent
0 unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

0 obligations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

a No DO Debts to pension or profit-sharing:plans, and other similar debts
C1 Yes MW other, Specify
[a9 Synchrony Bank/Walmart Last 4 digits of account number 1053 $571.63
Nonpriority Creditor's Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060

Orlando, FL 32896-5060

 

Number Street City State Zip Code

Who incurred the debt? Check one.

HF pebtor 1 only

D1 Debtor 2 only

D1 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

CO check if this claim is fora community
debt
Is the claim subject to offset?

Mino
0 ves

As of the date you file, the claim is: Check all that apply

O) Contingent

0D unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
O Student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

WB other. Specify

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
Is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

Abbott, Osborn, Van Vliet, PLC
974 - 73rd Street

Suite 20

Des Moines, IA 50324

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): 01 Part 1: Creditors with Priority Unsecured Claims
@ Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 6838

 

Name and Address

Capital One
Inquiries/Bankruptcy Department
PO Box 30285

Salt Lake City, UT 84130-0285

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): C1) Part 1: Creditors with Priority Unsecured Claims

MW part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 0425

 

Name and Address

Capital One

PO Box 30281

Salt Lake City, UT 84130

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4,5 of (Check one): 0 Part 4: Creditors with Priority Unsecured Claims

Mi Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Page 4 of 8
Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 42 of 57

 
 

 
 

 

 

 

 

  

ase eaHOD

*SNOLLMESEY

seu BON

 

 

+==Case4:24-cv-00042-SRB...Document 1-1 Filed.01/25/21 Page 44 of 57

 
 

 

 

 

_Case_4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 45 of 57

 
6/4/2020 CM/ECF Western Missouri Bankruptcy

19-42681-btf7 Krystian Louise Swinton
Case type: bk Chapter: 7 Asset: No Vol: v Bankruptcy Judge: Brian T. Fenimore
Date filed: 10/21/2019 Date of last filing: 05/01/2020
Debtor discharged: 01/29/2020
Date terminated: 05/01/2020

Case Summary

Office: Kansas City Filed: 10/21/2019
County: JACKSON- Terminated: 05/01/2020
Fee: Paid Debtor discharged: 01/29/2020
Origin: 0 Reopened:
Previous term: Converted:

Debtor dismissed:
Joint: n Confirmation hearing:

Original chapter: 7
Current chapter: 7

Debtor disposition: Standard Discharge
Nature of debt: consumer

Pending status: ,Case Closed,Discharge entered
Flags: DEC, FMC, RND, CLOSED

Trustee: Janice E. City: Kansas City Phone: 816-421-
Stanton 7770

Fax: 816-421-7773 Email: jstanton@sr-
lawfirm.com
Party 1: Swinton, Krystian Louise (Debtor 1)
SSN / ITIN: xxx-xx-4251

Atty: Tracy L. Represents party 1: Debtor 1 Phone: 816-842-1317
Robinson Fax: 816-842-0315
Email: admin@tlrlaw.com
Location of case files:
Volume: CS]
The case file may not be available.

 

PACER Service Center
Transaction

06/04/2020 08:51:33
1125 Code:

    

Criteria: ||19-42681-btf7
10

https://ecf,. mowb,uscourts.gov/cgi-bin/qrySummary.pl?355906 4
Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 46 of 57

 
Case 19-42681-btf7 Doci1 Filed 10/21/19 Entered 10/21/19 15:36:37

 

 

 

 

 

 

 

 

Desc Main
Document Page 22 of 59
Debtor 1 Krystian Louise Swinton Case number (if known)
[45 Midland Funding, LLC Last 4 digits of accountnumber 4653 $1,910.87
Nonpriority Creditors Name
2365 Northside Drive When was the debt incurred?
Suite 300
San Diego, CA 92108
Number Street City State Zip Code As of the date you file, the ciaim is: Check all that apply
Who incurred the debt? Check one.
WF debtor 4 only C1 Contingent
C1 Debtor 2 only 0D unliquidated
01 Debtor 1 and Debtor 2 only OD Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
CO Check if this claim Is for a. community C1 student toans
debt C obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No O Debts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify 1 91 6-CV1 5673
Nelnet Last 4 digits of account number 5787 $62,855.88
Nonpriority Creditors Name
121 S$ 13th Street When was the debt incurred?
Suite 201

Lincoln, NE 68508

 

Number Street City State Zip Code
Who incurred the debt? Check one,

Ml Debtor 1 only

CO Debtor 2 only

OC Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

O Check if this claim is for a community
debt

As of the date you file, the claim Is: Check all that apply

0 Contingent
0 unliquidated

OQ Disputed
Type of NONPRIORITY unsecured clalm:

W@ Student loans
O Obligations arising out of a separation agreement or divorce that you did not

 

 

 

 

 

 

 

Is the clalm subject to offset? report as priority claims
Mino 0 Debts to pension or profit-sharing plans, and other similar debts
0 ves 0 Other. Specify
Synchrony Bank/Old Navy Last 4 digits of account number Unknown
Nonpriority Creditor’s Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060
Orlando, FL 32896-5060
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mi Debtor 1 only TZ contingent
C1 Debtor 2 only [7 unliquidated
0 Debtor 4 and Debtor 2 only oO Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
0 check if this clalm is for a community C1 student toans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 debts to pension or profit-sharing plans, and other similar debts
O ves i other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 47 of 57

 
Case 19-42681-btf7 Doci1 Filed 10/21/19 Entered 10/21/19 15:36:37

Debtor 1 Krystian Louise Swinton

 

4.8 Synchrony Bank/QCard

 

Desc Main
Document Page 23 of 59
Case number (if known)
Last 4 digits of accountnumber 7898 $961.52

 

Nonpriority Creditors Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060

When was the debt incurred?

 

 

Number Street City State Zip Code
Who Incurred the debt? Check one.

Debtor 1 only

D1 debtor 2 only

CO Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

CO] Check if this claim Is fora community
debt

Is the claim subject to offset?

As of the date you file, the claim is: Check all that apply

O Contingent
CJ unliquidated

OQ pisputed
Type of NONPRIORITY unsecured claim:

C student loans

0 obligations arising out of a separation agreement or divorce that you did not
report as priority clalms

 

 

no [1 Debts to pension or profit-sharing plans, and other similar debts
0 ves M other. Specify
[49 Synchrony Bank/Walmart Last 4 digits of account number 1053 $571.63

 

Nonpriority Creditor's Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060

When was the debt incurred?

 

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Wi Debtor 4 only

C1] Debtor 2 only

CO Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

D1 check if this claim is fora community
debt
Is the claim subject to offset?

a No
O yes

As of the date you file, the clalm Is: Check all that apply

CJ contingent

DO Unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
C1 student foans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

DZ) Debts to pension or profit-sharing plans, and other similar debts

HF other. Specify

 

 

List Others to Be Notified About a Debt That You Already Listed

5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Simllarly, if you
have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additlonal persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page,

Name and Address

Abbott, Osborn, Van Vliet, PLC
974 - 73rd Street

Suite 20

Des Moines, IA 50324

On which entry in Part 1 or Part 2 did you fist the original creditor?
Line 4.5 of (Check one): CZ) Part 1: Creditors with Priority Unsecured Claims

MB Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

6838

 

Name and Address

Capital One

Inquiries/Bankruptcy Department
PO Box 30285

Salt Lake City, UT 84130-0285

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): CZ Part 1: Creditors with Priority Unsecured Claims

W part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

0425

 

Name and Address

Capital One

PO Box 30281

Salt Lake City, UT 84130

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Wi part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Clalms
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com

Page 4 of 8
Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 48 of 57

 
 

 

 
 

 

 

 

 

 

 

 

 

-€Case.4:21-cv-00042-SRB.—Document.1-1.. Filed. 01/25/21 Page 50 of 57

 
 

 

 

 

 

 

 

 

 

i

Case _4:21-cv-00042-SRB Document1-1 Filed 01/25/21 Page 51 of 57

 
6/4/2020

CM/ECF Westem Missouri Bankruptcy

19-42681-btf7 Krystian Louise Swinton
Case type: bk Chapter: 7 Asset: No Vol: v Bankruptcy Judge: Brian T. Fenimore
Date filed: 10/21/2019 Date of last filing: 05/01/2020
Debtor discharged: 01/29/2020
Date terminated: 05/01/2020

Case Summary

Office: Kansas City Filed:
wo JACKSON- Terminated:
Fee: Paid Debtor discharged:
Origin: 0 Reopened:
Previous term: Converted:

Debtor dismissed:

Joint: n
Original chapter: 7
Current chapter: 7

Debtor disposition: Standard Discharge

Nature of debt: consumer
Pending status: ,Case Closed,Discharge entered
Flags: DEC, FMC, RND, CLOSED

Trustee: Janice E.

Stanton 7770

Party 1: Swinton, Krystian Louise (Debtor 1)
SSN /ITIN: xxx-xx-4251

Atty: Tracy L.
Robinson

Represents party 1: Debtor 1

Location of case files:
Volume: CS1
The case file may not be available.

Confirmation hearing:

City: Kansas City Phone: 816-421-

10/21/2019
05/01/2020
01/29/2020

Email: jstanton@sr-

Fax: 816-421-7773
lawfirm.com

Phone: 816-842-1317
Fax: 816-842-0315
Email: admin@tlrlaw.com

 

 

Transaction

PACER Service Center

 

06/04/2020 08:51:33

1125

Summary

 

https://ecf.mowb.uscourts.gov/cgi-bin/qrySummary.pl?355906

Code:
Criteria: ||19-42681-btf7

.10

1

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 52 of 57
Case 19-42681-btf7. Doc1

Debtor 1 Krystian Louise Swinton

 

las Midland Funding, LLC

 

Nonpriority Creditor’s Name
2365 Northside Drive
Suite 300

San Diego, CA 92108

 

Number Street City State Zip Code

Who incurred the debt? Check one.
Debtor 4 only

CJ Debtor 2 only

CD Debtor 1 and Debtor 2 only

CO Atteast one of the debtors and another

C1 Check if this claim Is fora community
debt

 

Filed 10/21/19 Entered 10/21/19 15:36:37 Desc Main
Document Page 22 of 59
Case number (if known)
Last 4 digits of account number 4653 $1,910.87

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

CD unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
O student leans

oO Obligations arising out of a separation agreement or divorce that you did not

 

 

 

 

 

 

 

 

 

 

 

 

Is the claim subject to offset? report as priority claims
Bno CD Debts to pension or profit-sharing plans, and other similar debts
O Yes MI other. Spacify 71916-CV15673
[46 Nelnet Last 4 digits of account number 5787 $62,855.88
Nonpriority Creditor's Name
121 S 13th Street When was the debt incurred?
Suite 201
Lincoln, NE 68508
Number Street City State Zip Cade As of the date you file, the claim is: Check all that appiy
Who Incurred the debt? Check one,
Debtor 1 only D) Contingent
C1 Debtor 2 only CO unliquidated
CO Debtor 4 and Debtor 2 only C1 Disputed
1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim: -
D1 Check if this claim ts for a community Student loans
debt ‘ C2 obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
Cl Yes C) other. Specify
[4.7 Synchrony Bank/Old Navy Last 4 digits of account number Unknown
Nonpriority Creditor's Name
Attn: Bankruptcy Department When was the debt incurred?
PO Box 965060
Orlando, FL 32896-5060
Number Street City State Zip Cade As of the date you file, the ciaim is: Check all that apply
Who incurred the debt? Check one.
I Debtor 4 only Oo Contingent
CO Debtor 2 only D unliquidated
C Debtor 1 and Debtor 2 only (1 Disputed .
(J Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
(J Check if this claim Is fora community C student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Wino C1 Debts to pension or profit-sharing plans, and other similar debts ‘
D Yes other. Specify
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com

Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 53 of 57
Case 19-42681-bif7 Doci Filed 10/21/19 Entered 10/21/19 15:36:37

Debtor 1 Krystian Louise Swinton

 

[4s Synchrony Bank/QCard

Nonpriority Creditor's Name
Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060
Number Street City State Zip Code

Who incurred the debt? Check one.

a Debtor 1 only

CO Debtor 2 only

(1 Debtor 1 and Debtor 2 only

0 Atleast one of the debtors and another

C Check If this claim is for a community
debt

 

Desc Main
Document Page 23 of 59
Case number (if known)
Last 4 digits of account number 7898 $961.52

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
2 unliquidated

CJ disputed
Type of NONPRIORITY unsecured claim:

CD student loans
C1 Obligations arising out of a separation agreement or divorce that you did not

 

 

is the clalm subject to offset? report as priority clalms
Bo C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes other. specify
Synchrony Bank/Walmart Last 4 digits of accountnumber 1053 $571.63

 

Nonpriority Creditor's Name

Attn: Bankruptcy Department
PO Box 965060

Orlando, FL 32896-5060

When was the debt incurred?

 

 

Number Street City State Zip Code
Who Incurred the debt? Check one.

M pebtor 1 only

CZ Debtor 2 only

C Debtor 1 and Debtor 2 only

CZ Atleast one of the debtors and another

CJ Check If this claim Is for a community
debt

Is the claim subject to offset?
no
[] Yes

As of the date you file, the claim is: Check all that apply

Oo Contingent

oO Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CJ] Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, If a collection agency
ts trying to collect from you for a debt you owe to someone else, list the orlginal creditor In Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

Abbott, Osborn, Van Vliet, PLC
974 - 73rd Street

Suite 20

Des Moines, IA 50324

On which entry in Part 1 or Part 2 did you list the original credltor?
Line 4.5 of (Check one): CO Part 1: Creditors with Priority Unsecured Claims

Wl Part 2; Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 6838

 

Name and Address

Capital One
Inquiries/Bankruptcy Department
PO Box 30285

Salt Lake City, UT 84130-0285

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): CO) Part 1: Creditors with Priority Unsecured Claims

WF Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

0425

 

Name and Address

Capital One

PO Box 30281

Salt Lake City, UT 84130

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.5 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims

Mt Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number

 

Name and Address

On which entry In Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 4 of 8
Best Case Bankruptcy

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 54 of 57
 

 

 

 

 

 

 

 

 

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 55 crspibit H
 
 

 
 

 

KRYSTIAN: LOUISE SWINTON |Report # for 09/02/20:

  
  
  
  

  

Payment history

Jan Feb Mar Ror. May din Ag Sap Ot Neve

 

   

Terie. . Status

Not reported > Paid in-settiement

Monthly payment This account is

Not reported: scheduled to continue'on

Credit ne, erie record untit Jut 2024.

amount... Comment: t

- $200 SESS, Account paid in full for

High hatance lees than full balance

S422° ; _ This item.was updated
from our processing of
your dispute in Juf 2020,

 

_ ‘Date of Statuy,

  
  
 
 
 
 
 
 
 
 
 

MPAA in ated ale a

 

 Peneraena:

Ot 2017 es Nat reported San Bebe [We hp My daw ae bes Sap Oct-Nov" G8
Terms toe Status

 

Hot reported: Paid in settlement. $061
Monthly payment vritten off.
Not reported This account is /

 

Credit limit or original schadulad to contrive on on,
‘amount record until Feb 2025.

2 37D oo Comment:
- High balance “Recount paid in {a for
$961 os ., Sége-than fail balance >

  

‘This Hem was updated
from. our. processing of
your dispute In Jul 2020.
Date of Status
-Mar 2019

 

paged of:

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 5eurs7>8itxhibit I
7 FileNumber: ©. a Paga 4 of 6
Date Issued: : ue

Your Investigation Results

 

a a ee ee ee ee ee ee ee ee

SYNCB/OLD NAVY #601859644673"* (Po BOX 965005, ORLANDO, FL.92896-5005, (877).222- 6868 )
We investigated the information you disputed‘and updated: Balance; Past Due; Pay Status; Terms;

Remarks} Rating; Payment Received, Here is: ‘how this:item appears-on your credit report following our:

2... investigation.
raat Date Opened: 05/07/2017 Date Updated: - . 06/17/2018 Pay Status: >Account included in
Responsibility: ‘individual Account ©: Last Payment Made: 05/30/2018 Bankruptoy<
Account Type: Revolving Account High Balance: Bate Ciosed; Tati V2047
Loan Type: Credit Limit: .. eres Date Paid! » 05/30/2018

 

= ~y SLA
We investigated the information you disputed and updated: Rating. ‘Here i is how this. item appears on your

 

credit report following our investigation.

Date Opened: 10/08/2017 Date Updated: O4/0B/2019 Pay Status: >Account Included in
Responsibility: Andividual Account Last Paymont Made}. 03/04/2019" Bankruptey<
‘Account Type: Revolving Account High Balance: *BO64 er Date Closed: o2/0212018

Loan Type: CHARGE. ACCOUNT Crodit Limit: : $700 9. Gate Pald: Og/04/2019

Remarks: >CHAPTER'7 BANKRUPTCY
Estimated month and year that this item will ba removed: 05/2025
oe RRR RRR ee eee

 

Case 4:21-cv-00042-SRB Document 1-1 Filed 01/25/21 Page 5#e#8#t J
